Name: Commission Regulation (EEC) No 2318/81 of 11 August 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 81 Official Journal of the European Communities No L 228 / 9 COMMISSION REGULATION (EEC) No 2318/81 of 11 August 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof , Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 14 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1981 . For the Commission Edgard PISANI Member of the Commission C ) OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 228 / 10 Official Journal of the European Communities 13 . 8 . 81 ANNEX Code NIMEXE CCT heading No Amount of unit values per 100 kg net code Description Bfrs / Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-15 f 07.01 A II New potatoes 774 147-99 47-22 113-11 12-91 23 487 52-52 10-20 1.2 07.01-31 I 07.01-33 I 07.01 D I Cabbage lettuce 3 261 626-23 199-27 474-24 54-52 99 122 221-65 42-56 1.3 07.01-45 1 07.01-47 J 07.01 F II Beans of the species Phaseolus 1 129 215-81 68-87 164-95 18-83 34 251 76-60 14-88 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 129-70 41-38 99-13 11-31 20 584 46-03 8-94 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 457-47 145-57 346-44 39-82 72 41 1 161-91 3109 1.6 07.01-63 ex 07.01 H Onions (other than sets ) 445 85-29 27-11 64-84 7-43 13 379 30-08 5-98 1.7 07.01-67 ex 07.01 H Garlic 7 247 1 388-44 441-32 1 055-66 121-04 217 812 489-70 97-35 1.8 07.01-71 07.01 K Asparagus 3 578 682-35 217-92 520-16 59-61 108 431 241-89 46-77 1.9 07.01-73 07.01 L Artichokes 1 578 303-06 96-43 229-51 26-38 47 970 107-26 20-60 1.10 07.01-75 I 07.01-77 1 07.01 M Tomatoes 834 159-88 50-82 121-56 13-93 25 081 56-39 11-21 1.1 1 07.01-81 I 07.01-82 f 07.01 P I Cucumbers 411 78-80 25-05 59-92 6-87 12 363 27-79 5 -52 1.12 07.01-93 07.01 S Sweet peppers 1 745 334-35 106-27 254-21 29-14 52 451 1 17-92 23-44 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 058 202-79 64-45 154-19 17-68 31 813 71-52 14-21 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef .) 887 169-30 54-06 128-53 14-84 26 842 60-12 11-94 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-88 81-10 193-02 22-19 40 343 90-21 17-32 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 361 260-76 82-88 198-26 22-73 40 908 91-97 18-28 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 494 94-24 30-09 71-84 8-23 14 976 33-41 6-45 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 2 474 474-08 1 50-69 360-45 41-33 74 371 167-21 33-24 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 6 521 1 249-39 397-12 949-94 108-92 195 997 440-66 87-60 2.5 08.02 AI Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-56 120-01 287-06 32-91 59 229 133-16 26-47 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis, Ovalis , Trovita and Hamlins 1 932 370-21 117-67 281-48 32-27 58 077 130-57 25-95 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 745 334-31 106-26 254-18 29-14 52 445 117-91 23-44 2.6 ex 08.02 B Mandarins including tangerines and satsumas , fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 593 113-60 36-10 86-37 9-90 17 821 40 06 7-96 2.6.2 08.02-31  Mandarins and Wilkings 1 236 237-41 75-54 179-79 20-66 37 578 84-03 16-13 2.6.3 08.02-32  Clementines 785 150-79 47-98 114-19 13-12 23 867 53-37 10-25 2.6.4 08.02-34 I 08.02-37 I  Tangerines and others 1 802 345-39 109-78 262-61 30-11 54 183 121-82 24-21 13 . 8 . 81 Official Journal of the European Communities No L 228 / 11 Code NIMEXE CCT heading No Description Amount of unit values per 1 00 kg net code Bfrs / Lfrs Dkr DM FF £ Irl Lit Fl £ x 2.7 ex 08.02-50 ex 08.02 C Lemons , fresh 1 995 382-31 121-52 290-68 33-33 59 975 134-84 26-80 2.8 ex 08.02 D Grapefruit , fresh : 2.8.1 ex 08.02-70  white 1 603 307-18 97-63 233-55 26-78 48 188 108-34 21-53 2.8.2 ex 08.02-70  pink 2 387 457-41 145-39 347-78 39-87 71 756 161-33 32-07 2.9 08.04-11 08.04-19 08.04 AI Table grapes 3 356 643-09 204-41 488-96 56-06 100 885 226-82 45-09 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 217 233-32 74-16 1 77-40 20-34 36 602 82-29 16-36 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 051 201-46 64-03 153-17 17-56 31 603 71-05 14-12 08.06-38 2.12 08.07-10 08.07 A Apricots 1 752 335-68 106-69 255-22 29-26 52 659 11 8-39 23-53 2.13 ex 08.07-32 ex 08.07 B Peaches 1 322 253-25 80-49 192-55 22-07 39 729 89-32 17-75 2.14 ex 08.07-32 ex 08.07 B Nectarines 2 699 517-11 164-36 393-17 45-08 81 122 182-38 36-25 2.15 08.07-51 08.07-55 08.07 C Cherries 3 482 667-04 212-02 507-17 58-15 104 643 235-27 46-77 2.16 08.07-71 08.07-75 08.07 D Plums 1 996 382-55 121-59 290-86 33-35 60 013 134-92 26-82 2.17 08.08-11 08.08-15 08.08 A Strawberries 1 839 350-69 1 12-00 267-34 30-63 55 728 124-32 24-03 2.18 08.09-11 ex 08.09 Water melons 352 67-53 21-46 51-34 5-88 10 593 23-81 4-73 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 515 290-37 92-29 220-78 25-31 45 552 102-41 20-36 2.20 ex 08.09-90 ex 08.09 Kiwis 8 792 1 684-40 535-40 1 280-69 146-84 264 240 594-09 118-10